May 7, 1928. The opinion of the Court was delivered by
This action by the plaintiff, Wm. N. Graydon, against the defendant, Standard Building  Loan Association, was commenced in the County Court for Richland County by service of summons and complaint for the purpose of recovery of judgment against the defendant in the sum of $3,000 under allegations of usury. The case, by consent, was referred to the Master of Richland County for the purpose of taking the testimony and reporting the same, and upon the testimony reported by the Master the case was heard by Hon. M.S. Whaley, Judge of the County Court, who decided the issues adverse to the plaintiff's contention. From this order of his Honor, Judge Whaley, the plaintiff has appealed to this Court.
A careful study of the facts involved in the case, as disclosed by the transcript, convinces us that the conclusion reached by Judge Whaley was correct, and, for the reasons stated in the decree of his Honor, the appellant's exceptions are overruled. Also the exceptions to the order settling the case for appeal are overruled.
It is, therefore the judgment of this Court that the judgment of the County Court of Richland County be and is hereby affirmed.
MR. CHIEF JUSTICE WATTS, and MESSRS. JUSTICES COTHRAN, BLEASE, and STABLER concur.
 *Page 1